Citation Nr: 1242077	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was scheduled for a video conference hearing before a member of the Board in August 2011, however, the Veteran failed to appear to the scheduled hearing and no motion for a new hearing was received thereafter.  See 38 C.F.R. § 20.704(d) (2012).


FINDING OF FACT

The credible and probative evidence of record reflects that the Veteran's currently diagnosed back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, did not originate in service or for many years thereafter and is not related to a disease or injury in active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the March 2010 rating decision, he was provided notice of the VCAA in October 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in October 2009, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a statement of the case in June 2010 with subsequent readjudication in October 2010 and June 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.  

The Board notes that the March 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his back disorder began during his active service.  

Service treatment reports reflect that, upon entrance into active service, the May 1983 enlistment examination revealed normal findings of the spine upon clinical evaluation.  In the May 1983 report of medical history, the Veteran reported no history of recurrent back pain or back problems.  In June 1985, the Veteran was treated for lumbar pain for seven days and was diagnosed with lower back strain.  Thereafter, in June 1985, the Veteran reported having decreased back pain and was diagnosed with decreased back muscle strain.  A July 1985 report of medical examination revealed normal findings of the Veteran's spine.  In a July 1985 report of medical history, the Veteran reported having no history of recurrent back pain and stated that he was in "good" health.  He was treated in November 1985 for an injury to the back and complained of pain with range of motion.  A thoracic spine x-ray was ordered at that time.  A November 1985 x-ray of the thoracic spine revealed no findings of a fracture.  Subsequently, in November 1985, the Veteran was treated for complaints of a spasm forming in the thoracic area and it was noted that an x-ray showed scoliosis and decreased disc space in the thoracic area which appeared chronic but the examiner was awaiting a formal report.  No such report or x-rays confirmed these findings.  The Veteran was diagnosed with a back injury at that time.  

In December 1985, the Veteran continued to be treated for a spasm at the upper edge of the scapula and he was provided a provisional diagnosis of spasm of the upper medial edge of the right scapula with a final diagnosis of resolving upper back strain.  A January 1986 service treatment report reflects the Veteran complained of worse upper back pain due to a lot of lifting at work and he was diagnosed with upper back/scapular spasm.  Thereafter, in January 1986, the Veteran reported that his back pain felt "much better" and that, although he still had pain it had decreased greatly.  In March 1986, the Veteran complained of upper back pain after lifting a sheet metal locker himself and noted his previous back injury in 1985.  He was diagnosed with a strained upper back.  In a July 1986 service treatment report, the Veteran complained of being hit in the back with counter balance weights and was diagnosed with traumatic upper back pain.  A June 1987 separation examination revealed normal findings of the spine upon clinical evaluation.  In the June 1987 report of medical history, the Veteran reported having no history of recurrent back pain and specified that he was in "good" health.  

Private and VA medical records from June 2007 to October 2010 reflect that the Veteran was initially treated for complaints of back pain at a VA medical center in June 2007 and was subsequently treated for and diagnosed with back pain, chronic back pain and lumbago.  A June 2007 VA outpatient treatment report reflects that the Veteran reported having back pain for 15 years and he was diagnosed with back pain at that time.  

In his October 2009 claim, the Veteran reported that his chronic back pain began in June 1985.  An attached statement to the claim also reflects that the Veteran reported that his chronic back pain started in June 1985 while he served aboard the U.S.S. Fulton and that he continued to have back problems after his discharge from service.  

A September 2009 VA outpatient treatment report notes that an x-ray of the lower spine revealed mild changes.  

Private medical records from September 2009 and October 2009 reflect that the Veteran received physical therapy for his low back pain and he reported having injured the back 25 years ago, wherein a steel rod fell on it.  

At a December 2009 VA examination, the Veteran reported having pain in the mid back since being in the Navy, about 25 years ago.  He was diagnosed with thoracic strain.  The examiner found that the mid back condition was less likely than not, due to any event in the Veteran' service.  The examiner noted that the service treatment reports reflect treatment on several occasions for upper back pain but no findings related to the mid back and no comment related to the mid back on any x-rays during these instances.  She also found that the Veteran had not had any documented chronic medical care since his service, approximately 23 years ago, and had established care with VA in 2007, at which time there was no mention of any chronic mid back issues then.  The examiner explained that it was not until September 2009 when the Veteran mentioned having low back pain, after he lost his job.  She also noted at that time he had no mid back complaints and x-rays related to the low back only and not the mid back.  The examiner found that the Veteran had not been seen at VA for his mid back and his treatment with a back brace was for his low back problem.  Therefore, she concluded that the Veteran's mid back condition had not had any chronic care since the acute episodes of strains in the mid 1980's and he had not established any chronic care on his mid back in 23 years since service.  Accordingly, she opined that it was less likely than not that any mid back condition was due to any event or a result of the Veteran's service.  

The Board observes that the December 2009 VA examiner failed to address the June 1985 service treatment reports demonstrating treatment for the lower back in her opinion and as such, this opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At a March 2010 VA examination, the Veteran reported he injured his back on two occasions in the military and that it never completely healed after those injuries.  He also reported that, at the time of discharge in June 1987, he was not having any specific problems with his back.  The Veteran also stated his back pain had gotten progressively worse over the years and he had not sought medical care from 1987 to 2007 but handled the pain at home with rest, Ibuprofen and activity limitation.  The Veteran reported that his current back pain always involved the lumbar region of the spine.  He was diagnosed with musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine were less likely than not the result of events in military service.  The examiner noted that the Veteran's service treatment records and VA medical records were reviewed.  She found that there was no evidence that the Veteran experienced chronic problems with his lower back during active service.  In this regard, she noted that, although he was treated for an isolated acute lumbar strain in June 1985, no additional low back problems were noted.  She also noted that the Veteran was treated on three separate acute upper back (thoracic spine) strains and that, at the time of the Veteran's separation from service, he had no treatment of any segment of his spine between July 1986 and his discharge in June 1987, nearly one year.  In addition the examiner found there was a lack of medical evidence supporting the claimed chronic back condition between 1987 and 2007, a time span of 20 years without the need for medical intervention.  Therefore, she concluded that it was at least as likely as not that the current claimed back condition was the result of the Veteran's military service.  

In March 2010 and June 2010 SSA physical residual functional capacity assessments the Veteran was diagnosed with mild lumbar degenerative disc disease.  In the March 2010 SSA physical residual functional capacity assessment, the Veteran reported having a back injury since January 2008.  

A July 2010 SSA Disability Determination and Transmittal form reflects that the Veteran was awarded disability benefits for mild lumbar degenerative disc disease.  

An October 2010 VA outpatient treatment report demonstrates that an MRI of the spine revealed moderate degenerative changes with disc space narrowing at L5-S1, noted as unchanged.  

In an October 2010 statement, the Veteran reported that he currently had an MRI taken at VA which demonstrated degenerative changes with disc space narrowing at L5-S1.  He also reported he still had to wear a back brace, that his back disorder started over 15 years ago and he had not been in any car accidents affecting his back since the military.  

After a review of the record, the Board concludes that entitlement to service connection for a back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, is not warranted.  In this regard, the Board finds that while the Veteran was treated for back symptoms in service and is currently diagnosed with a back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, the credible and probative lay and medical evidence of record does not demonstrate a nexus between any currently diagnosed back disorder and his active service.  

The Board observes that service treatment reflect that the Veteran was treated for complaints related to the back and diagnosed with back disorders on several occasions during his active service.  The Veteran was treated in June 1985 for lumbar pain for seven days, diagnosed with lower back strain which was later diagnosed as decreased back muscle strain and a July 1985 report of medical examination revealed normal findings of the Veteran's spine were found upon clinical evaluation.  In addition, the Veteran reported having no history of recurrent back pain and that he was in "good" health in the July 1985 report of medical history.  He was again treated in November 1985 for an injury to the back November 1985, at which time an x-ray of the thoracic spine revealed no findings of a fracture.  Although a subsequent service treatment report in November 1985 noted an x-ray demonstrated scoliosis and decreased disc space in the thoracic area which appeared chronic, the examiner had stated that s/he was awaiting a formal report, although no report was received to confirm this notation.  Service treatment reports also reflect that the Veteran continued to be treated for upper back strain in December 1985 which was noted as resolving.  He sustained additional upper back strain injuries in January 1986 from lifting at work, in March 1986 from lifting a sheet metal locker and in July 1986 from being hit in the back with counter balance weights.  The Veteran was not again treated for back injuries or problems thereafter and a June 1987 separation examination revealed normal findings of the spine upon clinical evaluation.  In the June 1987 report of medical history, the Veteran reported having no history of recurrent back pain and specified that he was in "good" health.  

The post-service medical evidence of record demonstrates that there is no competent and credible evidence of treatment for the back in the medical record until June 2007, approximately 20 years after the Veteran's separation from active service.  

The Board acknowledges the lay statements provided by the Veteran that his current back disorder was incurred during his active service and having back pain since that time and these statements are competent evidence of a continuity of symptoms since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The Board finds however, that the Veteran's lay statements regarding a continuity of symptoms since active service are not credible evidence as they are internally inconsistent and inconsistent with the contemporaneous service records.  In this regard, the Board notes that, while the Veteran reported in his October 2009 claim, that his chronic back pain began in June 1985 and that he continued to have back problems after his discharge from service, the evidence of record demonstrates he reported in a June 2007 VA outpatient treatment report, when he sought initial treatment for his back pain, that he had back pain only for 15 years, dating back to 1992, approximately five years after his active service.  While the Veteran had reported having back pain for approximately 25 years and since his injuries to the back in active service in a September 2009 private treatment report and in the December 2009 and March 2010 VA examinations, he also reported to a private examiner in a March 2010 SSA physical residual functional capacity assessment that he had a back injury since January 2008.  Thereafter, in an October 2010 statement, the Veteran also reported that his back disorder started over 15 years ago.  

In addition, the June 1987 separation examination reflects no abnormalities of spine upon clinical evaluation and the June 1987 report of medical history reflects that the Veteran specifically noted that he had no history of recurrent back pain and reported that he was in "good" health.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  The Board also observes that the record reflects that the earliest indication of back pain in the record after the Veteran's active service was not until June 2007, approximately 20 years after the Veteran's separation from active service.  Accordingly, the lack of contemporaneous evidence and the inconsistency within the Veteran's own statements and between his statements and the contemporaneous service records and diminishes the reliability of his statements and they are afforded no probative value.

Finally, the Board observes that the VA examiner opined in the March 2010 VA examination that, that the diagnosed musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine were less likely than not the result of events in military service.  In so finding, the examiner found no evidence that the Veteran experienced chronic problems with his lower back during active service.  In this regard, she noted that, although he was treated for an isolated acute lumbar strain in June 1985, no additional low back problems were noted.  She also noted that the Veteran was treated on three separate acute upper back (thoracic spine) strains and that, at the time of the Veteran's separation from service, he had no treatment of any segment of his spine between July 1986 and his discharge in June 1987, nearly one year.  Finally, the examiner found there was a lack of medical evidence supporting the claimed chronic back condition between 1987 and 2007, a time span of 20 years without the need for medical intervention.  

As noted above, this opinion has been found to be adequate and does not support a nexus between the Veteran's active service and his currently diagnosed back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine.

Accordingly, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, and his active service.  Thus, service connection for a back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back disorder, to include musculoligamentous strain of the thoracolumbar spine and degenerative disc disease of the lumbar spine, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


